DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's preliminary amendment filed on 17 March 2021 has been entered. Claims 1-15 have been amended. No claims have been cancelled. No claims have been added. Claims 1-15 are still pending in this application, with claim 1 being independent.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the alternative arrangement of the locating pins and locating orifice must be shown or the feature(s) canceled from the claim(s) (i.e. as in claim 1, and in subsequent dependent claims, “…the support being provided with one of said locating pins and said locating orifice... the optical unit being provided with the other of the locating pins and the locating orifice…”).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Objections
Claims 1-14 are objected to because of the following informalities:
In claims 1-14, all recitations of “…characterized in that…,” should read: --… wherein…--.
In claim 1, “…one of the parts identified as a rigid part….an other of the parts identified as a flexible part…,” should read: --…one of the parts is a rigid part….another of the parts is a flexible part…--.
In claim 3, line 3, “…slot said that separates…,” should read: --…slot 
In claim 10, line 3, “…support includes…,” should read: --…support that includes…--.
In claim 14, “first play” and “second play” should read: --…first clearance…-- and --…second clearance…--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “a locating system comprising a number of locating pins inserted into a number of respective locating orifices”, does not reasonably provide enablement for “a locating system comprising a number of locating pins inserted into a locating orifice.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Specifically, claim 1 recites “…a locating system comprising a number of locating pins inserted into a locating orifice…” The instant disclosure enables an embodiment of a locating system comprising a number of locating pins (33) inserted into a number of respective locating orifices (25, see Figs. 1-7b). However, no such embodiment is enabled in which a number of locating pins (33) inserted into a locating orifice (i.e. as understood in the recited claim, a single orifice 25). Clarification from the Applicant is requested and appropriate correction is required. 
Claims 2-15 are rejected as being dependent upon rejected claim 1.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steen et al. (US 2005/0169002 A1, herein referred to as: Steen).
Regarding claim 1, Steen discloses a light module of a motor vehicle lighting or signaling device (Figs. 8-11), comprising: at least one light source (108, 136) mounted on a support (20, not shown, see paragraph [0033]); an optical unit (94, 150, 120) for engaging with the light source (as shown in Figs. 8-11) to form a light beam (as described in paragraphs [0036] and [0028]); a locating system (86, 98, and 88, 100, and the corresponding holes in the support 20, not shown, as described in paragraph [0033]) comprising a number of locating pins (86, 98, and 88, 100) inserted into a locating orifice (the corresponding holes in support 20, as described in paragraph [0033]), the support being provided with one of said locating pins and the locating orifice (the support 20 comprises holes corresponding to said locating pins, as described in [0033]), and the optical unit (94, 150, 120) being provided with the other of the locating pin and the locating orifice (as shown in Fig. 8); wherein the number of the locating pins (86, 98, and 88, 
Regarding claim 2, Steen discloses (Figs. 8-11) the flexible part (86, 88) is elastic (as described in paragraph [0033]) and arranged (as shown in Fig. 8) so that it presses the rigid part against an edge of the locating orifice (upon inserting the respective locating pins into the respective holes on 20, as described in paragraph [0033], flexible parts 86 and 88 would flex inward towards 98 and 100, thus pushing, at least, on the base thereof, directing 98 and 100 to a portion of the respective orifices to which they are being inserted. Therefore, the flexible part 86, 88 is elastic and arranged so that it presses the rigid part 98 and 100 against an edge of the locating orifice).  
Regarding claim 3, Steen discloses (Figs. 8-11) at least one of the locating pins (86, 98, and 88, 100) is a split pin (as shown in Fig. 8) comprising a slot (the slot between 98 and 86 and 100 and 88, respectively) that separates the two flexible and rigid parts from each other (as shown in Fig. 8).  
Regarding claim 4, Steen discloses (Figs. 8-11) the rigid part (98, 100) comprises a reinforcing protuberance (the protuberance extending from the rear of 98 or 100, perpendicular to the body of 98 or 100, on an opposite side of 86 or 88, respectively, as shown in Fig. 8), fixed to the portion of the optical unit from which a corresponding locating pin protrudes (at a base 92 thereof, as shown in Fig. 8) and is arranged so that it opposes a force in a transverse direction to the slot (this feature is an inherent feature to the position and shape of the rigid part, i.e. applying 
Regarding claim 5, Steen discloses (Figs. 8-11) the reinforcing protuberance has a first rigid bearing zone (the outer vertical wall of said protuberance, facing 104 or 102) enabling location in a direction orthogonal to the support in a vertical direction (as shown in Fig. 8).  
Regarding claim 6, Steen discloses (Figs. 8-11) the light module comprises at least two split locating pins (86, 98, and 88, 100), the slots of which are aligned in an alignment direction (each slot is aligned on a direction extending lengthwise from end to end of the light module shown in Fig. 8).  
Regarding claim 8, Steen discloses (Figs. 8-11) the flexible part (86 and 88) of at least one of the locating pins is a leaf spring (as shown in Figs. 8-11, the structure of 86 and 88 is that of a leaf spring) arranged so that the stress thereof increases as it gets closer to the rigid part (as 86 or 88 is forced toward respective portions 98 or 100, respective flexible parts 86 or 88 will have increased stress in the direction of motion toward said respective portions 98 or 100 urging against staid motion).  
Regarding claim 14, Steen discloses (Figs. 8-11) said locating orifices (said holes in 20 corresponding to 86, 98, and 88, 100) or said locating pins (86, 98, and 88, 100) are arranged so that: the locating pins have a first play with the edges of the corresponding locating orifices in a direction of displacement of the flexible part towards the rigid part (a play or range of movement as determined by the slot between the respective rigid parts and flexible parts, as shown in Fig. 8), the locating pins (86, 98, and 88, 100) are either each in contact with the edges of the corresponding locating orifices in a direction transverse to this direction of displacement (the flexible parts of the locating pins can contact an edge of the respective orifices as they are 
Regarding claim 15, Steen discloses (Figs. 8-11) a vehicle lighting or signaling device comprising a light module according to claim 1 (as outlined above for claim 1, also note the vehicle in Fig. 1 and paragraphs [0034] and [0039]).

Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piepgras et al. (US 2006/0262545 A1, herein referred to as: Piepgras).
Regarding claim 1, Piepgras discloses a light module of a motor vehicle lighting or signaling device (Figs. 7-20), comprising: at least one light source (344) mounted on a support (346); an optical unit (334) for engaging with the light source (via 402, 404, and 346) to form a light beam (334 is an optical element which forms a light beam of light emitting from said light source 344); a locating system (402, 440, 372) comprising a number of locating pins (402, 440) inserted into a locating orifice (372), the support (346) being provided with one of said locating pins and the locating orifice (372), and the optical unit (334) being provided with the other of the locating pin and the locating orifice (402, 440); wherein the number of the locating pins (402, 
Regarding claim 2, Piepgras discloses (Figs. 7-20) the flexible part (404) is elastic (404 is a clip and is thus to an inherent degree, elastic, as described in paragraph [0196]) and arranged (as shown in Fig. 8) so that it presses the rigid part against an edge of the locating orifice (flexible parts 404 flex inward towards 402, thus pushing at least on a top of 402, directing 402 to a portion of the respective orifices 372 to which they are being inserted on 346. Therefore, the flexible part 404 is elastic and arranged so that it presses the rigid part 402 against an edge of the locating orifice 372).  
Regarding claim 3, Piepgras discloses (Figs. 7-20) at least one of the locating pins (402, 404) is a split pin (402 and 404 collectively constitute a split pin, separated by a gap therebetween, as shown in Fig. 15) comprising a slot (a slot between 402 and 404) that separates the two flexible and rigid parts from each other (as shown in Fig. 15).  
Regarding claim 4, Piepgras discloses (Figs. 7-20) the rigid part (402) comprises a reinforcing protuberance (the protuberance extending from the rear of 402, as shown in Fig. 15), fixed to the portion of the optical unit from which a corresponding locating pin protrudes (as shown in Fig. 15) and is arranged so that it opposes a force in a transverse direction to the slot (this feature is an inherent feature to the position and shape of the rigid part, i.e. applying a force transverse to the direction the slot extends from the bottom to the top of the optic 334, will be opposed by the protuberance thereon).  
Regarding claim 5, Piepgras discloses (Figs. 7-20) the reinforcing protuberance has a first rigid bearing zone (the bottom surface of the protuberance on each of 402 forms a rigid bearing zone) enabling location in a direction orthogonal to the support in a vertical direction (said rigid 
Regarding claim 6, Piepgras discloses (Figs. 7-20) the light module comprises at least two split locating pins (402 and 404, collectively, of the four pairs shown in Fig. 15), the slots of which are aligned in an alignment direction (two pairs are aligned on each side of the optic, as shown in Fig. 15).  
Regarding claim 7, Piepgras discloses (Figs. 7-20) the light module comprises at least three locating pins (three pairs of locating pins formed by 402 and 404), a third split locating pin being aligned at a distance from the alignment direction (as shown in Fig. 15).  
Regarding claim 8, Piepgras discloses (Figs. 7-20) the flexible part (404) of at least one of the locating pins is a leaf spring (as shown in Fig. 15, the structure of 404 is that of a leaf spring) arranged so that the stress thereof increases as it gets closer to the rigid part (as 404 is forced toward respective portions 402, respective flexible parts 404 will have increased stress in the direction of motion toward said respective portions 404).  
Regarding claim 10, Piepgras discloses (Figs. 7-20) the rigid part comprises a first rigid bearing zone (the lower surface of the protuberance on 402) pressed against a portion of whichever of the optical unit and the support (346) includes a corresponding locating orifice (372), this portion being separate from the edge or edges of this orifice (said first rigid bearing zone rests outside of the orifice 372 of said support 346).  

Claims 1-2, 10-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (CN 107525005 A, herein referred to as: Zhang).
Regarding claim 1, Zhang discloses a light module of a motor vehicle lighting or signaling device (Figs. 1-5), comprising: at least one light source (2-1) mounted on a support (2); an optical unit (1) for engaging with the light source (via 1-3 and 1-4) to form a light beam (a light beam emitted from the concave emission surface of 1); a locating system (1-3 and 1-4) comprising a number of locating pins (1-3 and 1-4) inserted into a locating orifice (2-2 and 2-4), the support (2, as shown in Fig. 3) being provided with one of said locating pins and the locating orifice (the support 2 comprises said locating orifice), and the optical unit (1) being provided with the other of the locating pin and the locating orifice (the optical unit 1 comprises said locating pin 1-3 and 1-4, as shown in Fig. 2); wherein the number of the locating pins comprises two facing parts (each of the locating pins comprises a portion which faces another, and thus comprises two facing parts), where one of the parts identified as a rigid part (1-3), being more rigid than another of the parts identified as a flexible part (1-4).  
Regarding claim 2, Zhang discloses (Figs. 1-5) the flexible part (1-4) is elastic (1-4 is a hook and is thus to an inherent degree, elastic) and arranged (as shown in Fig. 2) so that it presses the rigid part against an edge of the locating orifice (flexible parts 1-4 flex inward to enter 2-4, thus pushing at least on a portion of 1-3, which will push 1-3 towards a respective edge of orifice 2-2. Therefore, the flexible part 1-4 is elastic and arranged so that it presses the rigid part 1-3 against an edge of the locating orifice 2-2).  
Regarding claim 10, Zhang discloses (Figs. 1-5) the rigid part comprises a first rigid bearing zone (the lower surface of the protuberance on 1-3) pressed against a portion of 
Regarding claim 11, Zhang discloses (Figs. 1-5) the optical unit comprises a one-piece optical unit (as shown in Figs. 1, 2, and 5) comprising a number of collimators (1-1), a cut-off member (the top surface of 1, formed to shape the beam emitted through the curved surface of 1) and an output member (the curved surface of 1) arranged so that they shape the light rays emitted by the corresponding light source so as to form a cut-off beam (upon emission of light from the light source, the collimators 1-1, cut-off member formed by the top surface of 1, and the output member formed by the curved output surface of 1 will shape the light rays emitted by the corresponding light source so as to form a cut-off beam).  
Regarding claim 12, Zhang discloses (Figs. 1-5) said locating pin (1-3, 1-4) or said rigid part of the locating pin is integrally formed with said one-piece optical part (as shown in Figs. 1, 2, and 5), the support (2) comprising said locating orifice (as shown in Figs. 3-4).  
Regarding claim 13, Zhang discloses (Figs. 1-5) said locating pin (1-3, 1-4) are arranged around the collimator or plurality of collimators (1-1, as shown in Figs. 1, 2, and 5).  
Regarding claim 15, Zhang discloses (Figs. 1-5) a vehicle lighting or signaling device comprising a light module according to claim 1 (as outlined above for claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Steen, in view of Curlee et al. (US 6351380 B1, herein referred to as: Curlee).
Regarding claim 9, Steen does not explicitly teach that at least one of the locating pins is bi-material, obtained by bi-injection, the rigid part being made from a first material and the flexible part being made from a second material.
Curlee teaches or suggests (Figs. 1-2) at least one of the locating pins is bi-material (as described in col. 2, lines 4-13), obtained by bi-injection (as described in col. 2, lines 4-13), the rigid part being made from a first material and the flexible part being made from a second material (as described in col. 2, lines 4-13).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Steen and incorporated the teachings of at least one of the locating pins is bi-material, obtained by bi-injection, the rigid part being made from a first material and the flexible part being made from a second material, such as taught or suggested by Curlee, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of reducing the cost or complexity of manufacturing the device.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Piepgras, in view of Curlee et al. (US 6351380 B1, herein referred to as: Curlee).
Regarding claim 9, Piepgras does not explicitly teach that at least one of the locating pins is bi-material, obtained by bi-injection, the rigid part being made from a first material and the flexible part being made from a second material.
Curlee teaches or suggests (Figs. 1-2) at least one of the locating pins is bi-material (as described in col. 2, lines 4-13), obtained by bi-injection (as described in col. 2, lines 4-13), the rigid part being made from a first material and the flexible part being made from a second material (as described in col. 2, lines 4-13).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Piepgras and incorporated the teachings of at least one of the locating pins is bi-material, obtained by bi-injection, the rigid part being made from a first material and the flexible part being made from a second material, such as taught or suggested by Curlee, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of reducing the cost or complexity of manufacturing the device.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Curlee et al. (US 6351380 B1, herein referred to as: Curlee).
Regarding claim 9, Steen does not explicitly teach that at least one of the locating pins is bi-material, obtained by bi-injection, the rigid part being made from a first material and the flexible part being made from a second material.
Zhang teaches or suggests (Figs. 1-2) at least one of the locating pins is bi-material (as described in col. 2, lines 4-13), obtained by bi-injection (as described in col. 2, lines 4-13), the rigid part being made from a first material and the flexible part being made from a second material (as described in col. 2, lines 4-13).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Zhang and incorporated the teachings of at least one of the locating pins is bi-material, obtained by bi-injection, the rigid part being made from a first material and the flexible part being made from a second material, such as taught or suggested by Curlee, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of reducing the cost or complexity of manufacturing the device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see attached form PTO-892 for pertinent prior art not relied upon for rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN J CATTANACH/Examiner, Art Unit 2875